Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 1 of 12

                           o          ul[{iltuuilrtililfiryry[lill|llllllil-ilil     o
                         IN THE DISTRICT COURT OF TULSA COUNTY
                                   STATE OF OKLAHOMA

    RANDY RAINS AND JOHNA RAINS,                                      )
    husband and wife,                                                 )

                                                                                                                    ob
    VS
                    Plaintiffs,
                                                                      Fbl";zo?o'o2o
                                                                      )   Judge
                                                                      )            flf;BECCA N|GHI|NGATE
     CSAA FIRE AND CASUALTY                                           )
     INSURANCE COMPANY' dtbla AAA                                     )
     INSURANCE COMPANY, a foreign                                     )                        DISTRICT         COT]RT
     insurance company; CSAA INSURANCE
     EXCHANGE, an interinsurance exchangel
                                                                      )
                                                                      )
                                                                                               F_-[ iL E D
     and CORD CHARVAT, an Individual'                                 )                             JUN 2 5 2020
                                                                      )                        DON NEWBERffY, Oourt CICrk
                   Defendants.                                        )                        STATE OF OKI.A..TULSA COUNTY


                                                      PETITION

           COMES NOW, the Plaintiffs, Randy and Johna Rains ("Plaintiffs"), by and through their

    attomeys of record Gibbs Armstrong & Borochoff P.C. and The Barron Law Firm, LLC, and for

    their claim for relief against the above-named Defendants, allege and states as follows:

                                    :LURISDICTION AND VENUE

            l.     Plaintiffs Randy and Johna Rains are citizens and residents of Tulsa County State

    of Oklahoma. The property owned by Plaintiffs is located in Jenks, Oklahoma in Tulsa County,

    Oklahoma.

           2.      Defendant Cord Charvat ("Chawat") is the owner and operator of a AAA Insurance                         ,




    Agency and is a resident of Tulsa County, State of                    Oklahoma.                               =:i
                                                                                                                  = 'I
                                                                                        i--
            3.     Defendant CSAA Fire and Casualty Insurance Company, d/b/a AAA Insura[r-ge
                                                                                                                  (;l

    Company ("AAA") is a foreign insurer licensed to do business in the State of Oklahoma and                     fus         .



                                                                                                                   DJI
    one or more agents located in Tulsa County, State of                   Oklahoma.
                                                                                                                   S          l



                                                                                                                 EXHIBIT
                                                                  1                                       !oo
                                                                                                          I        L
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 2 of 12

                              o                                          o
             4.        CSAA Insurance Exchange (hereinafter referred to   as   "CSAA") is an interinsurance

    exchange organized under the Insurance Code             of   California. CSAA      is an unincorporated

    association made up       of its   insureds who are also known as subscribers. CSAA subscribers

    exchange the insurance contracts with each other. CSAA is not incorporated and has no stock, all

    operating funds consist of premiums paid by the subscribers of its subsidiaries.


              5.       Defendants   AAA and CSAA Insurance Exchange are part of reciprocal inter-

    insurance exchange,      in which they pool their business among other         insureds and "exchange

    policies" within the CSAA Insurance Group of companies and share all premiums, expenses and

    losses. By and through this inter-insurance exchange, Defendant CSAA Insurance Exchange

    directly or through its subsidiaries, issues policies, collects premiums, pays cornmissions to agents,

    and handles every aspect of the      AAA bodily injury claims handling. Defendant AirAA is a wholly

    owned subsidiary of CSAA Insurance Exchange. The latest Examination Report on CSAA by the

    California Department of Insurance explained CSAA's role         as the insurer:



              Effective January  I, 2071, the [CSAA] entered into a Reinsurzurce Pooling
             Agreement (Agreement) with five of its subsidiaries' CSA.r{ General Insurance
             Company, CSAA Fire & Casualty Insurance Company, CSAA Affinity Insurance
             Company, CSAA Mid-Atlantic Insurance Company, and CSAA Mid-Atlantic
             Insurance Company ofNew Jersey. Pursuant to the Agreement, ICSAA] is the lead
             insurer and each company cedes I00% of its premiums written, unearned
             premiums, losses, loss reserves and loss adjustment expenses, incurued, policyfees,
             installment fees, other ancillary income items, and other underwriting expenses
             incurued to [CSAAJ.

    Report of Examination of the CSAA Insurance Exchange as of December 31, 2015, Filed on May

    I   I, 2017.   (emphasis added). According to the Agreement between CSAA and AAA, CSAA is the

    insurer or one of the insurers.




                                                        2
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 3 of 12

                          o                                         o
           6.     Defendant CSAA's Rules and Regulations further explain its role as an insurer. The

    Rules and Regulations of CSAA Insurance Exchange, as atnended January      l,   2018, state:


           ICSAA] shall have powers equivalent to those of a corporation engaged in the
           business of insurance to the fullest extent permitted by applicable law. Without
           limitation, [CSAA] may engage employees, including officers, enter into any
           lawful contract, maintain bank accounts, hold and invest assets in accordance with
           applicable law, establish reserves, maintain books and records, own real and
           personal property, organize or acquire and own, subsidiary entities and undertake
           the specific activities enumerated elsewhere herein.

    Rules and Regulations of CSAA Insurance Exchange, as amendedJanuary        I, 2018.

           7.      Oklahoma's Insurance Code Okla. Stat. tit. 36 $ 3615, incoqporates the constituent

    documents, like the Rules and Regulations of CSAA, of a reciprocal insurer into the policy of

    insurance.


           8.      CSAA is organized under the State law of California. California law deems the

    insurance exchange as one of the insurers of an insured's policy:


           The organization under which such subscribers so exchange contracts is termed a
           reciprocal or interinsurance exchange and shall be deemed the insurer while each
           subscriber shall be deemed an insured.

    Ca. Ins. Code, Art.2 $ 1303.

           9.      Upon information and belief, CSAA is directly involved           in adjusting   claims

    because CSAA employees hold primary responsibility for handling claims by insureds.


           10.     CSAA Insurance Exchange is deemed a citizen of all states where its subscribers

    reside. Since CSAA subscribers live in Oklahoma, CSAA is a citizen of Oklahoma.


          11.      Defendant Cord Charvat is a resident and citizen      of the State of     Oklahoma.

    Plaintiffs purchased their homeowners' replacement cost policy of insurance through the offices

    of the AAA Defendants' agent, Cord Charvat.


                                                    3
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 4 of 12

                                 a                                             o
          12.            Jurisdiction is afforded to this Court pursuant to Okla. Stat. tit. 12 $ 2004(F) and Okla.

    Const. Art.   VII,   $7.

          13.            Venue is proper in Tulsa County pursuant to Okla. Stat. tit. 12 $$ 137,   l4l.

                                             FACTUAL BACKGROUND

          14.            Plaintiffs purchased their home, new, in 2006. Prior to purchase,      a home inspection


    report reflected that the home was in excellent condition, no repairs were necessary to the roof, or

    shingles.

          15.            In April of 2016, Plaintiffs switched their insurance company and contacted Cord

    Charvat, ArAr{'s insurance agent, to obtain homeowner's replacement coverage for their home.

          16.            Plaintiffs went to Cord Charvet and requested a replacement policy which would

    provide coverage for the home in the event of storm, hail or wind damage.

          17.            Plaintiffs' insurance agent, Cord Charvet, assured them that ArA,{'s policy provided

    excellent coverage. He assured them that it would save them a ton of money over AAA's nearest

    competitors, by placing their home insurance with AAA. He said                    it   was a great deal, great

    company, great policy, and great coverage.

          18.            Chavrat assured Plaintiffs that    AAA could beat any other insurance company's

    rates and provide them         with the best coverage and policy available for the money; however, Mr.

    Chavrat, interjected,       it is important   that he perform an inspection of the house before he could

    write the coverage.

          19.            Chavrat inspected the roof and declared that the roof was in excellent condition and

    he advised fuq.A that the home met all underwriting requirements and             AAA would write Plaintiffs

    policy.




                                                              4
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 5 of 12

                            o                                              o
         20.       At no time, did Chavrat or AAA advise Plaintiffs that their roof             needed to be

    replaced or repaired. AAA accepted Plaintiffs' check for the premium, yet never advised Plaintiffs

    or Mr. Chavrat's agency that there was wear, tear, and deterioration to the roof.

         21.       On or about June 15,2018, Plaintiffs' home was damaged by hail and wind.

         22.       On July 24,2018, Plaintiffs notified AAA that their roof was damaged as a result

    of the hail and windstorm.

          23.      Initially, both AAA's agent, Chavrat, and the adjuster, told Plaintiffs that there was

    no problem and the damage would be covered.

                                 COUNT I: BREACH OF CONTRACT

         24.        Plaintiffs fully incorporate into this count each and every allegation in the preceding

    paragraphs of this Petition as   if   each were   fully iterated verbatim herein, and for their additional

    claims against Defendants, AAA, CSAA, and Chavrat, allege as follows:

          25.       Plaintiffs entered into a contract of insurance with AAA and CSAA to provide

    homeowners' insurance for their dwelling in 2016.

          26.       Plaintiffs' homeowners' replacement cost policy with AAA was in full force and

    effect at all material times hereto.

          27.       Plaintiffs provided proper and timely notice to AAA, CSAA, and Chavrat, of their

    claims arising from wind, storm, and hail, which occurred to the home following the storm of July

    2017.

            28.     Plaintiffs have, in all material respect, complied with the terms and conditions of

    the policy. They allowed their home to be inspected, answered all the questions posed to them by

    the agent, they faithfully paid their policy premiums, and their home was inspected.




                                                           5
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 6 of 12

                            o                                               o
         29.         A,rd{ and CSAA breached their contractual obligations under the terms and

    conditions of the insurance contract with Plaintiffs by failing to provide coverage and to pay

    Plaintiffs all benefits to which they are entitled under the terms and conditions of the policy.

          30.        As a result of Defendant's breach of contract and other wrongful conduct, Plaintiffs

    have sustained financial losses, mental and emotional distress and have been damaged in an

    amount in excess of seventy-five thousand dollars ($75,000.00), exclusive of attorneys' fees, costs

    and interests.

         COUNT       II:            OF'THE DUTY OF GOOD FAITH                         F'AIR DEAI,ING

          31.        Plaintiffs fully incorporate into this count each and every allegation in the preceding

    paragraphs of this Petition as if each were fully iterated verbatim herein, and for their additional

    claims against Defendants hereby allege as follows:

          32.        AAA Defendants had a duty to deal fairly and in good faith with Plaintiffs.

          33.        A.,AA Defendants breached their duty to deal        fairly and in good faith by engaging

    in the following acts and omissions:

                     a.      Failing to perform   a   proper investigation in regard to Plaintiffs' claims made

            under their homeowners' policy;

                     b.      Failing to pay the full and fair amount for the property damage sustained by

            Plaintiffs from the malfunctioning fireplace ventilation system which occurred in October

            of 2018, in accordance with the terms and conditions of their insurance policy;

                     c.      Refusing, without proper cause, to pay Plaintiffs all benefits they are owed

            under the insurance contract and pursuant to Oklahoma law;

                     d.      Purposefully, wrongfully and repeatedly withholding pertinent benefits,

            coverages and other provisions due to Plaintiffs under the terms and conditions of their



                                                            6
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 7 of 12

                           o                                         o
           insurance policy in violation of Unfair Claims Settlement Practices Act, 36 O.S. $$ 1250.1-

           1250.16;

                  e.      Purposefully, wrongfully and repeatedly failing        to   communicate all

           coverages and benefits applicable to Plaintiffs' claim;

                  f.      Forcing Plaintiffs to retain counsel to recover insurance benefits to which

           they are entitled under the terms and conditions of the insurance contract;

                  g.      Failing to perform a fair and objective investigation of Plaintiffs' damages;

                  h.      Knowingly and intentionally failing to engage in proper claifns handling

           practices and failing to compensate its insureds for losses under their homeowners' policy;

                  i.       Engaging in outcome-oriented investigation and claim handling practices;

                  j.       Engaging in these improper claims' practices knowing that its insureds

           would suffer financial harm;

                   k.      Putting its interest in maximizing financial gains and limiting disbursements

           above the interests of Plaintiffs;

                   l.      Engaging in sham insurance evaluating and adjusting in order to minimize

           the amount of damages to less than what would make Plaintiffs whole;

           34.     The conduct of Defendants, as described above, constitutes bad faith, fraud, and is

    a material breach of the terms and conditions of the insurance contract between the parties.   AAA

    Defendants had no reasonable basis in its refusal to recognize and pay Plaintiffs all benefits due

    under the policy for damages caused by covered perils.

           35.     As a consequence of Defendant's breach of the duty of good faith and fair dealing,

    Plaintiffs have sustained damages, including deprivation of monies rightfully belonging to them,




                                                     7
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 8 of 12

                            o                                              o
    anger, stress, worry, physical and emotional suffering, health risks, mental pain and anguish,

    attorneys' fees and litigation costs.

             36.    The conduct of Defendants was intentional, willful, malicious, and/or in reckless

    disregard of the rights of others.

             37.    The actions of Defendants during the handling of Plaintiffs' claim demonstrates its

    callousness, intentionality and malice toward Plaintiffs in breaching their duty to deal fairly and in

    good faith with the Plaintiffs. The actions          of   Defendants were intentional, malicious, and

    consistent with an overall collective corporate goal of increasing profits through the systematic

    reduction or avoidance of claims. Plaintiffs therefore seek punitive damages in an amount in excess

    of seventy-fi ve thousand dollars ($75,000.00).

                   COUNT     III: NEGLIGENCT PROCUREMENT                    OF INSURANCE

             38.     Plaintiffs fully incorporate into this count each and every allegation in the preceding

    paragraphs of this Petition as if each were fully iterated verbatim herein, and for their additional

    claims against Defendants, AAA, CSAA, and Cord Charvat, and hereby allege as follows:

          39.        Plaintiffs hired Chawat as their primary insurance agent for their home insurance

    needs.   At all times relevant hereto, Chavrat was all agent and/or ostensible agent of AAA. Chavrat

    owed Plaintiffs a duty to act in good faith and to exercise reasonable care, skill and diligence in

    the procurement of insurance for Plaintiffs.

          40.        Chavrat had a duty to accurately inform Plaintiffs          of all   coverages, benefits,

    limitations, exclusions, and, if, AAA had    a   routine practice of not fulfilling their obligations under

    the insurance contract, to advise Plaintiffs before they paid their premium dollars.

           41.       Chavrat made material misrepresentations and induced the Plaintiffs'              to   buy

    insurance with AAA, leading them to believe that they bought the best insurance they could get



                                                          8
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 9 of 12

                              o                                             o
    for the money, the best coverage they could get for their premium dollar, and that          A'rA,r{   would

    save them a ton of money and provide them great coverage for their home.

          42.         Chavrat had a duty to procure the coverage that was actually requested by Plaintiffs

    and promised by A\rd{ after AAA and Chavrat's inspection of Plaintiffs' home and roof.                   If
    Plaintiff   s roof was in need of repair or replacement or had deteriorated to such a point that      A'rd{

    would not insure it in the case of wind and hail damage, then Chavrat and AAA had a duty to wam

    the Plaintiffs that there would be no coverage for their roof in the event of a wind or hail storm,

    and not induce the Plaintiffs to believe that they indeed had coverage. When, in fact, A\rM made

    up their mind to deny coverage before ever visiting Plaintiffs' home.

          43.         Chavrat was the first line of underwriting for AAA and was required to conduct an

    inspection of the property. Among other things, Chavrat was to independently veriff the condition

    of the property, accurately take measurements of the roof and dwelling and obtain information

    pertaining the amenities and construction quality of the dwelling and interior and the age and

    condition ofthe roof. Chavrat represented there were no preexisting issues with the roof that would

    limit or restrict coverage in the event of either a partial or total   loss and the policy he renewed and

    procured for Plaintiffs was for full replacement, that in the event of damages or loss to their home

    or fumishings, said damages and losses would be fully paid, and the property would be restored

    back to its pre-loss condition in the event of a loss.

                44.   In the event there was evidence of wear/tear, defects, deterioration, or inadequate

    workmanship at the time of Chavrat's inspection, Chavrat had a duty to report the same to Plaintiffs

    and AAA and CSAA. However, at no relevant time, did Chavrat, AAA or CSAA ever advise

    Plaintiffs that their home had any wear or tear, deterioration, or pre-existing damage that did not

    meet any of the underwriting guidelines of AAA and CSAA.



                                                         9
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 10 of 12

                            o                                           o
             45.    Chavrat independently established, calculated, and set the replacement cost policy

    limits for the insurance contract. Chavrat recommended and represented to Plaintiffs that they

    could insure their home for one hundred percent (100%) of its replacement cost value                    as


    determined by Chavrat, utilizing A!,A.A and CSAA's valuation software.

             46. Chavrat   asked general questions about the dwelling, and other than answering the

    questions that were asked, Plaintiffs had no other input into the amount of coverage independently

    selected and calculated by Chavrat.

             47.    Chavrat had a duty to procure the coverage that he promised to Plaintiffs, and

    represented that they would get, which included replacement cost coverage subject                  to   no

    exclusions.

             48.    Chavrat breached his duty owed to Plaintiffs and is liable to Plaintiffs because

     through the fault of Chavrat, the insurance requested by Plaintiffs was not procured as promised

     and Plaintiffs have suffered significant financial losses due to the wrongful conduct of A,rA.A and

     CSAA and their agent, Chavrat.

             49.     Subsequent to the first year of coverage,   AAA   and   CSfu{ arbitrarily,   and without

     warning to the Plaintiffs, raised the premium and changed their roof from a full replacement policy

     to an actual cash value policy.

             50.     Plaintiffs relied on the above referenced representation of Cord Chavrat in

     purchasing and renewing their policy of insurance with AAA and CSAA. Plaintiffs were induced

     to   accept and purchase    AAA and CSAA's homeorrmer's            insurance policy     by     Chavrat's

     misrepresentations and constructive fraud.

             51.    Even when    AAA and CSAA converted their policy from          a replacement    policy to

     an actual cash value, Chavrat assured them that they were still covered.



                                                     10
Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 11 of 12

                            o                                           a
            Chavrat is the agent and/or ostensible agent of AAA and CSAA, and AAA and CSAA is

    vicariously liable for the conduct of Chavrat.

            52.    The conduct of Defendants was intentional, willful, malicious and in reckless

    disregard of the rights of the Plaintiffs and is sufficiently egregious in nature as to warrant the

    imposition of punitive damages to deter such wrongful conduct.

            53.    As a result of Chavrat's conduct, Plaintiffs have sustained financial losses, mental

    and emotional distress, and have been damaged in an amount in excess of seventy-five thousand

    dollars ($75,000.00), exclusive of attorney's fees, costs, and interest.

                                         PRAYER FOR RELIEF
        WHEREFORE, premises considered, Plaintiff prays for judgment in their favor and against

     Defendants, CSAA, AAA, and Cord Charvat for:


            (a)    Actual and punitive damages each in an amount in excess of $75,000.00;

            (b)    Disgorgement of the increased financial benefits derived by any and/or all of the

     Defendants as a direct result of the Defendants' wrongful conduct; and

            (c)    Prejudgment interests, costs and attorneys' fees.

                                                     Respectfully submitted,

                                                     GIBBS ARMSTRONG                   oFF, P.C.

                                                            J-/"
                                                     George Gibbs,               #tt843
                                                     601 South Boulder Avenue, Suite 500
                                                     Tulsa, Oklahoma 74119
                                                     91 8-587-3939 Telephone
                                                     91 8-582-5504 Facsimile
                                                     9l 8-582-5505
                                                     g g i bbsi4j q.rbl awv ers. corn

                                                     ATTORNEYS FOR PLAINTIFFS

                                                            and


                                                       11
    Case 4:20-cv-00400-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 08/12/20 Page 12 of 12

                           o                                o
                                            Bradford D. Barron, OBA #17571
                                            THE BARRON LAW FIRM, PLLC
                                            PO Box 369
                                            Claremore, Oklahoma 7 4018
                                            9l 8-341 -8402 Telephone
                                            9 I 8-5 1 5-4691 Facsimile
                                            bbarron@banonlawfi rmok. com
                                            ATTORNEYS FOR PLAINTIFF

                                            ATTORNEYS' LIEN CLAIMED
                                            JURY TRIAL DEMANDED




i
                                              I2
